


110 HR 6144 IH: TEACH for Our

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6144
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Higher Education Act of 1965 to expand
		  teacher loan forgiveness.
	
	
		1.Short titleThis Act may be cited as the
			 Teacher Education Assistance Creating Hope for Our Future
			 Act of 2008, or the TEACH for Our
			 Future Act of 2008.
		2.FFEL program Loan
			 Forgiveness for TeachersSection 428J of the Higher Education Act of
			 1965 (20 U.S.C. 1078–10) is amended—
			(1)by amending
			 subsection (b) to read as follows:
				
					(b)Program
				authorized
						(1)In
				generalThe Secretary shall carry out a program, through the
				holder of the loan, of assuming the obligation to repay a qualified loan amount
				for a loan made under section 428 or 428H, in accordance with subsection (c),
				for any borrower—
							(A)who—
								(i)has been employed as a full-time elementary
				school or secondary school teacher for 5 consecutive complete school years at
				any public school; or
								(ii)is a new borrower
				on or after October 1, 1998, and who has been employed as a full-time private
				school teacher for 5 consecutive complete school years—
									(I)in a school that
				qualifies under section 465(a)(2)(A) for loan cancellation for Perkins loan
				recipients who teach in such schools; and
									(II)if employed as
				an elementary school or secondary school teacher, is highly qualified as
				defined in section 9101 of the Elementary Secondary Education Act of 1965, or
				meets the requirements of subsection (g)(3); and
									(B)who is not in default on a loan for which
				the borrower seeks forgiveness.
							(2)Special
				ruleNo borrower may obtain a reduction of loan obligations under
				both this section and section 460.
						;
				
			(2)in subsection
			 (c)—
				(A)by amending
			 paragraph (1) to read as follows:
					
						(1)In
				generalOf the loan
				obligation on a loan made under section 428 or 428H that is outstanding after
				the completion of the fifth complete school year of teaching described in
				subsection (b)(1)(A), the Secretary shall repay not more than—
							(A)$25,000 in the
				aggregate for a borrower described in subsection (b)(1)(A)(i); and
							(B)$5,000 in the aggregate for a borrower
				described in subsection (b)(1)(A)(ii), except as provided in paragraph (3) of
				this subsection.
							;
				and
				(B)in paragraph
			 (3)—
					(i)in
			 the header, by inserting private school before
			 teachers;
					(ii)in
			 subparagraph (A)(i), by striking subsection (b) and inserting
			 subsection (b)(1)(A)(ii);
					(iii)in subparagraph (B)(i), by striking
			 subsection (b) and inserting subsection
			 (b)(1)(A)(ii); and
					(iv)in subparagraph (B)(iii), by striking
			 public or before non-profit; and
					(3)in
			 subsection (g)—
				(A)in paragraph
			 (1)(A), by striking (b)(1)(A) and inserting
			 (b)(1)(A)(ii)(I); and
				(B)in paragraph (3),
			 by striking (b)(1)(B) and inserting
			 (b)(1)(A)(ii)(II).
				3.Direct Loan
			 program Loan Forgiveness for TeachersSection 460 of the Higher Education Act of
			 1965 (20 U.S.C. 1087j) is amended—
			(1)in subsection (b),
			 by amending paragraph (1) to read as follows:
				
					(1)In
				generalThe Secretary shall
				carry out a program of canceling the obligation to repay a qualified loan
				amount in accordance with subsection (c) for Federal Direct Stafford Loans and
				Federal Direct Unsubsidized Stafford Loans made under this part for any
				borrower—
						(A)who—
							(i)has been employed as a full-time elementary
				school or secondary school teacher for 5 consecutive complete school years at
				any public school; or
							(ii)is a new borrower
				on or after October 1, 1998, and who has been employed as a full-time private
				school teacher for 5 consecutive complete school years—
								(I)in a school that
				qualifies under section 465(a)(2)(A) for loan cancellation for Perkins loan
				recipients who teach in such schools; and
								(II)if employed as an
				elementary school or secondary school teacher, is highly qualified as defined
				in section 9101 of the Elementary Secondary Education Act of 1965, or meets the
				requirements of subsection (g)(3); and
								(B)who is not in default on a loan for which
				the borrower seeks
				forgiveness.
						;
			(2)in subsection
			 (c)—
				(A)by amending
			 paragraph (1) to read as follows:
					
						(1)In
				generalOf the loan
				obligation on a Federal Direct Stafford Loan or a Federal Direct Unsubsidized
				Stafford Loan that is outstanding after the completion of the fifth complete
				school year of teaching described in subsection (b)(1)(A), the Secretary shall
				cancel not more than—
							(A)$25,000 in the
				aggregate for a borrower described in subsection (b)(1)(A)(i); and
							(B)$5,000 in the aggregate for a borrower
				described in subsection (b)(1)(A)(ii), except as provided in paragraph (3) of
				this subsection.
							;
				and
				(B)in paragraph
			 (3)—
					(i)in
			 the header, by inserting private school before
			 teachers;
					(ii)in
			 subparagraph (A)(i), by striking subsection (b)(1) and inserting
			 subsection (b)(1)(A)(ii);
					(iii)in subparagraph (B)(i), by striking
			 subsection (b)(1) and inserting subsection
			 (b)(1)(A)(ii); and
					(iv)in subparagraph (B)(iii), by striking
			 public or before non-profit; and
					(3)in subsection
			 (g)—
				(A)in paragraph
			 (1)(A), by striking (b)(1)(A) and inserting
			 (b)(1)(A)(ii)(I); and
				(B)in paragraph (3),
			 by striking (b)(1)(A)(ii) and inserting
			 (b)(1)(A)(ii)(II).
				
